Woodward, J.
The principal question presented in the foregoing facts, is whether the council of Iowa City had the authority, the legal power, to change the compensation of the treasurer of that corporation, during the term of office for which he had been elected. The answer to this question depends upon another, which is, whether he is a public officer, or an officer of a public corporation, or whether lie is the officer of a private corporation. That a town or city is a public corporation, there can be no doubt. Nor can there be any that tho office and the compensation of such officers are subject to the control of tho body which creates or controls the office and the officer, such as the legislature, or tho municipal council, or the like, according to the nature of the case. The principle is that public officers, and the officers of public corporations, are created for the public benefit, and that they and their offices, duties and emoluments, are governed by considerations relating to the common good, and that there is nothing of the nature of contract pertaining to them, in the sense of the constitution. This doctrine is found in the case of Dartmouth College v. Woodward, 4 *192Wheat. 518-539-540; Allen v. McKeen, 1 Sumn. 278-297-301; Connor v. Mayor of New York, 1 Selden 285-296; Warner v. The People, 2 Denio 272 and the cases cited in these.
The compensation to which Foster was entitled, therefore, was subject to the action of the local legislature or council of the city. The remaining question, then, is whether the finding of the court was correct under the facts stated.
The statement shows $2,412.61 remaining in Foster’s hands, and a judgment for $1,632.76 was rendered against him, showing that he was allowed tho sum of $179.85. But it does not appear of what particulars this sum consisted, or in other words, what charges were allowed to him. We think he should be credited with five per cent on all sums collected by him, and two per cent on all sums in his hands as treasurer, (including the money collected) up to the time when the salary was substituted for the fees or commissions, for he filled two offices, to each of which a certain commission was allowed. This would give him five per cent on $123.13 which is $6.15, and two per cent on $7,983.64, which is $159.67, making a total for these of $165.82.
The precise date of Foster’s election, in April, is not given, and we assume it to have been early in that month. Tho ordinance creating the salary, took effect June 30th, so that the salary may be allowed him for nine months, which amounts to $525.00. This, with the previous $165.82 makes $690.82. This is less than tho court allowed, but we find no probable combination of sums which make just the amount so credited to him. Giving him the $77.50 claimed for office rent, fuel and lights, brings it to $768.32, which is the nearest approach to the sum allowed in the judgment that we can find, and this still falls short. We assume, then, that this last charge was credited, and as the amount allowed was more than ad these items, we do not perceive that there was any error against tho defendant.
It is possible that the counsel did not intend to point to a supposed error in these details, but we have thought it *193safer to examine tbcm, as the costs of the action, at least, depend upon them.
The judgment of the District Court is affirmed.